DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This a response to Applicant’s amendment filed on 18 March 2022, wherein: 
Claims 1, 6, and 7 are amended.
Claims 2, 3, 5, and 8 are non-elected.
Claim 9 is canceled.
Claims 1, 4, 6, and 7 are pending.

Information Disclosure Statement
The issues identified with respect to the section “information disclosure statement” found in the Office Action mailed 22 December 2021 are maintained and incorporated by reference herein.  They are reproduced below for Applicant’s convenience.

The information disclosure statement filed 11 February 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the box identifying that a full translation into the English is checked for each foreign patent document and relevant sections identified in several of the foreign patent documents, but none of these documents are translated into the English language.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because of the following informalities:
The amendment to the specification filed 18 March 2022 identifies para. 46 and 47 to be amended.  However, these are old paragraph numbers.  The content of these paragraphs are found in para. 47 and 48 of the specification copy filed 11 February 2021 that begins with the section “Cross-Reference to Related Applications”.
Additionally, this filed amendment leaves an errant open parentheses in new para. 47 with respect to the amendment surrounding “60 kg”.
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 4, 6, and 7 are objected to because of the following informalities:  
The beginning of the last limitation of claims 1 and 7 recite “present, on the basis of an answer input by the user to an inquiry, information that facilitates achieving the goal, to the user” and the second to last limitation of claim 6 recites “presenting, on the basis of an answer input by the user to an inquiry as to the reason, information that facilitates achieving the goal, to the user”.  The clarity of this limitation could be improved by moving the language “to the user” to immediately after “present” such that the limitation begins by reciting “present to the user” in claims 1 and 7 and “presenting to the user” in claim 6.
Dependent claim 4 inherits the deficiencies of its respective parent claim, and is thus objected to under the same rationale.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code 112(b) not included in this action can be found in a prior Office action.

Claims 1, 4, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding claims 1 and 7, it is unclear what constitutes the metes and bounds of the limitation “present, on the basis of an answer input by the user to an inquiry, information that facilitates achieving the goal, to the user, wherein the presenting the information that facilitates achieving the goal comprises determining, in a case in which the answer includes a reason why the behavior could not be performed, whether or not the reason included in the answer is acceptable, presenting first information that facilitates achieving the goal, to the user in a case in which it is determined that the reason included in the answer is acceptable, and presenting second information that facilitates achieving the goal, to the user in a case in which it is determined that the reason included in the answer is not acceptable, the second information being different from the first information.”  In particular, the last half of the limitation which recites “presenting first information that facilitates achieving the goal, to the user in a case in which it is determined that the reason included in the answer is acceptable, and presenting second information that facilitates achieving the goal, to the user in a case in which it is determined that the reason included in the answer is not acceptable, the second information being different from the first information” is grammatically incorrect leaving sub-limitations separated from each other.  For instance, “presenting first information that facilitates achieving the goal” is separated with a comma from “to the user in a case in which it is determined that the reason included in the answer is acceptable” and “presenting second information that facilitates achieving the goal” is separated with a comma from “to the user in a case in which it is determined that the reason included in the answer is not acceptable, the second information being different from the first information”.  Therefore, one of ordinary skill in the art would not apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, this limitation is construed such that it removes these problematic commas and the sub-limitations are separated by lines such that this limitation recites 
“present, on the basis of an answer input by the user to an inquiry, information that facilitates achieving the goal[[,]] to the user, wherein the presenting the information that facilitates achieving the goal comprises:
determining, in a case in which the answer includes a reason why the behavior could not be performed, whether or not the reason included in the answer is acceptable; and
presenting first information that facilitates achieving the goal[[,]] to the user in a case in which it is determined that the reason included in the answer is acceptable; and 
presenting second information that facilitates achieving the goal[[,]] to the user in a case in which it is determined that the reason included in the answer is not acceptable, the second information being different from the first information.”
Dependent claim 4 inherits the deficiencies of its respective parent claim, and is thus rejected under the same rationale.
The text of those sections of Title 35, U.S. Code 112(a) not included in this action can be found in a prior Office action.

Claims 1, 4, 6, and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1, 6, and 7, the disclosure fails to provide sufficient written description for “acquire behavior data relating to behavior of the user” and “determine, on the basis of the behavior data, whether or not the user has performed the behavior in a second time period in a manner that satisfies a preset condition, the second time period including at least a portion of the first time period” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  In particular, para. 78 of the specification identifies that the “behavior may be able to be measured by a discretionary sensor or may be non-measurable.” However, limited disclosure is provided regarding what a discretionary sensor may be.  See, for example, para. 23 reciting an “exercise amount meter” that measures an amount of exercise “relating to athletic activities such as sports” or “relating to life activities, such as walking and housework.”  The disclosure is also silent regarding how behavior data relating to behavior that is non-measurable is acquired.  Thus, as the disclosure does not provide sufficient description for acquiring the behavior data, it further does not provide sufficient description for determining, on the basis of the behavior data, whether or not the user has performed the behavior.  Dependent claim 4 inherits the deficiencies of its respective parent claim, and is thus rejected under the same rationale.

Further regarding claims 1, 6, and 7, the disclosure fails to provide sufficient written description for “determining, in a case in which the answer includes a reason why the behavior could not be performed, whether or not the reason included in the answer is acceptable, presenting first information that facilitates achieving the goal to the user in a case in which it is determined that the reason included in the answer is acceptable, and presenting second information that facilitates achieving the goal to the user in a case in which it is determined that the reason included in the answer is not acceptable, the second information being different from the first information” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  In particular, the most disclosure is found in para. 53-55. Para. 53 identifies that answers may be selected from a group of preset answers (i.e., multiple choice).  Para. 54 identifies, in results-based language, that answers may be entered free-form and a computer analysis of the free-form answer is performed.  Para. 55 recites examples, in results-based language, that the reason input is accepted if the answer input is that work was busy, but if the answer is that “there were many days with bad weather, the information presentation unit 158 acquires weather information showing the weather in the second time period from a server via the communication interface 111. In the case in which there were many rainy days in the second time period, the reason input by the user is accepted. In the case in which there were few rainy days in the second time period, the reason input by the user is not accepted.”  Thus, the computerized analysis is not sufficiently disclosed as the only example of analysis is with respect to determining if there were “many” or “few” rainy days, but no definition or bounds of what constitutes “many” or “few” days is disclosed.  Furthermore, the disclosure is silent regarding how free-form answers, which are not limited to the handful of predetermined answer choices available in the multiple choice embodiment, are analyzed to identify the appropriate response beyond merely reciting that this is performed.  Dependent claim 4 inherits the deficiencies of its respective parent claim, and is thus rejected under the same rationale.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code 101 not included in this action can be found in a prior Office action.


Claims 1, 4, 6, and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
The instant claims are directed to products and a process which fall under the four statutory categories (STEP 1: YES).
However, the independent claims recite acquiring measurement data to measure an indicator relating to a user; determining, on the basis of the measurement data, whether or not the indicator has changed in a first time period toward achieving a preset goal; acquiring behavior data relating to behavior of the user; determining, on the basis of the behavior data, whether or not the user has performed the behavior in a second time period in a manner that satisfies a preset condition, the second time period including at least a portion of the first time period; inquiring the user as to a reason why the user could not perform the behavior in the second time period in a manner that satisfies the condition, in a case in which it is determined that the indicator has not changed in the first time period toward achieving the goal and it is determined that the user has not performed the behavior in the second time period in a manner that satisfies the condition; and presenting, on the basis of an answer input by the user to an inquiry as to the reason, information that facilitates achieving the goal to the user, wherein the presenting information that facilitates achieving the goal to the user includes, determining, in a case in which the answer includes a reason why the behavior could not be performed, whether or not the reason included in the answer is acceptable, presenting first information that facilitates achieving the goal to the user in a case in which it is determined that the reason included in the answer is acceptable, and presenting second information that facilitates achieving the goal to the user in a case in which it is determined that the reason included in the answer is not acceptable, the second information being different from the first information.  The claims further recite wherein the second time period includes at least a portion of the first time period and a day prior to the first time period.  The steps identified above amount to the abstract idea grouping of a certain method of organizing human activity because they amount to managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions) by collecting information, analyzing the information, and presenting results of the collection and analysis.  Additionally, the steps identified above are interpreted as a series of steps that could reasonably be performed by mental processes with the aid of pen and paper because the claims, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. (STEP 2A, PRONG 1: YES). 
This judicial exception is not integrated into a practical application because the independent and dependent claims do not include additional elements that are sufficient to integrate the exception into a practical application under the considerations set forth in MPEP 2106.04(d).  Such considerations include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed device and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of a health management device (claims 1 and 6), one or more processors (claim 1), a measurement device (claims 1, 6, and 7), a non-transitory recording medium storing a program (claim 7), and a computer (claim 7) is not sufficient to impart patentability to the method performed by the system.  This is evidenced by the manner in which these elements are disclosed.  For example, Fig. 1-3 merely illustrate the elements as either non-descript black boxes or stock images, while para. 34-41 merely provide stock descriptions of generic computer hardware and para. 42-57 recite that software elements perform functions in means-plus-function type language.  This also evidences that the computer components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed.  The claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system.  For instance, the measurement device, as recited and organized, merely adds insignificant pre-solution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea). In its current configuration, the measurement device performs as it would for any feedback system. This is evidenced in at least Fig. 1 which identifies the measurement device as a stock weight scale with no further illustration of functionality and at least para. 8, 12, 22, 45, and 79 in the specification which merely identify what a measurement device measures without any further description.  None of the hardware offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  Again, this is evidenced by the manner in which these elements are disclosed in the instant specification.  See at least Fig. 1-3, and para. 34-57 of the specification.  Additionally, the claims do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition nor do they apply or use a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  For instance, while the claims identify that the device and the method are for health management, it is silent regarding any specific treatment or prophylaxis for any specific disease or medical condition.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. (STEP 2A, PRONG 2: NO).  
The independent and dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the considerations set forth in MPEP 2106.05  Such considerations include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  As identified in Step 2A, Prong 2, above, the claimed device and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  Although the claims recite computer components, identified above, for performing at least some of the recited functions, these elements are recited at a high level of generality in a conventional arrangement for performing their basic computer functions (i.e., receiving, processing, outputting data).  This is at least evidenced by the manner in which this
is disclosed that indicates that the additional elements are sufficiently well-known that the
specification does not need to describe the particulars of such additional elements to satisfy 35
USC 112(a) as identified in Step 2A, Prong 2, above.  Furthermore, the computer components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  For instance, the measurement device, as recited and organized, is merely adding insignificant extra-solution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea) which the Courts have also held does not amount to significantly more in Parker v. Flook.  In its current configuration, the measurement device performs as it would for any feedback system. This is evidenced in at least Fig. 1 which identifies the measurement device as a stock weight scale with no further illustration of functionality and at least para. 8, 12, 22, 45, 79 in the specification which merely identify what a measurement device measures without any further description. This also evidences that the claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  None of the hardware offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  Again, this is evidenced by the manner in which these elements are disclosed in the instant specification.  See at least Fig. 1-3, and para. 34-57 of the specification as identified above.  Viewed as a whole, these additional claim elements do not provide meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea of itself (STEP 2B: NO).  
Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code 102 not included in this action can be found in a prior Office action.

Claims 1 4, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cole et al. (US 2009/0247836, hereinafter referred to as Cole).

Regarding claims 1, 6, and 7, Cole teaches a health management device (claim 1), a health management method executed by a health management device (claim 6) (Cole, Title, “Medical System and Method for Serving Users With a Chronic Disease or Health State”) comprising one or more processors (Cole, at least Fig. 1 and 8, Server. The server of Cole that is performing the computing functions necessarily includes one or more processors.), and a non-transitory recording medium storing a program for causing a computer (claim 7) (Cole, Fig. 1 and 7, data storage) to:
acquire measurement data output from a measurement device configured to measure an indicator relating to a user (Cole, Fig. 1 illustrates measurements of an indicator relating to a user are collected by one or more measurement devices which are then acquired by the server.); 
determine, on the basis of the measurement data, whether or not the indicator has changed in a first time period toward achieving a preset goal (Cole, Fig. 4 and 12, Average/Statistics Calculations; para. 23, “A screen displays a graphical representation of the patient's current status. Two arrows display the movement of the patient's two-week average adherence score and two-week average glucose reading value when compared to the current data. An arrow pointing up and right indicates the current data has increased from the 14-day average value, an arrow pointing down and right indicates the current value has decreased from the 14-day average value, and an arrow pointing straight across indicates the current value and the 14-day average value are the same.”  The glucose reading value is the indicator.  Pg. 7, Glucose Average.);
acquire behavior data relating to behavior of the user (Cole, Fig. 1 also illustrates acquiring behavior data relating to behavior of the user are collected by one or more measurement devices or collectors which are then acquired by the server.);
determine, on the basis of the behavior data, whether or not the user has performed the behavior in a second time period in a manner that satisfies a preset condition, the second time period including at least a portion of the first time period (Cole, Fig. 4 and 12, Adherence scoring; para. 23, “A screen displays a graphical representation of the patient's current status. Two arrows display the movement of the patient's two-week average adherence score and two-week average glucose reading value when compared to the current data. An arrow pointing up and right indicates the current data has increased from the 14-day average value, an arrow pointing down and right indicates the current value has decreased from the 14-day average value, and an arrow pointing straight across indicates the current value and the 14-day average value are the same.”  The adherence score is the behavior. Pg. 7, Compliance);
inquire the user as to a reason why the user could not perform the behavior in the second time period in a manner that satisfies the condition, in a case in which it is determined that the indicator has not changed in the first time period toward achieving the goal and it is determined that the user has not performed the behavior in the second time period in a manner that satisfies the condition (Cole, Fig. 7, Question 1-N; para. 53, “make inquiries about reasons for non compliance as soon as it is observed.”); and
present, on the basis of an answer input by the user to an inquiry, information that facilitates achieving the goal, to the user, wherein the presenting the information that facilitates achieving the goal comprises determining, in a case in which the answer includes a reason why the behavior could not be performed, whether or not the reason included in the answer is acceptable, presenting first information that facilitates achieving the goal to the user in a case in which it is determined that the reason included in the answer is acceptable, and presenting second information that facilitates achieving the goal to the user in a case in which it is determined that the reason included in the answer is not acceptable, the second information being different from the first information (Cole, at least para. 272-457 identify rules and messaging that teach this limitation.  For example, para. 372 recites “Great job ${nick}! You’ve improved both your glucose average and your adherence average.” para. 54, “Can attempt corrective action for non-compliance.”  Para. 45, “The system can recognize non-compliance and send appropriately designed messages to the user to coach them back into compliance thereby reducing the load on the provider for human contact.”).

Regarding claim 4, Cole teaches the health management device according to claim 1, wherein the second time period includes at least a portion of the first time period and a day prior to the first time period (Cole, para. 23, “A screen displays a graphical representation of the patient's current status. Two arrows display the movement of the patient's two-week average adherence score and two-week average glucose reading value when compared to the current data. An arrow pointing up and right indicates the current data has increased from the 14-day average value, an arrow pointing down and right indicates the current value has decreased from the 14-day average value, and an arrow pointing straight across indicates the current value and the 14-day average value are the same.”  The first time period is the time identified as “current” with the second time period as the two-week period.).

Response to Arguments
Applicant’s arguments, filed 18 March 2022, with respect to the objection to the drawings have been fully considered.  The amendment to Fig. 4 obviates the objection.  Therefore, this objection has been withdrawn. 

Applicant’s arguments, filed 18 March 2022, with respect to the objections to the specification have been fully considered.  The amendments to the specification obviate in part the objections.  Therefore, these objections have been modified to express the issues with the attempt to perfect the specification.  In particular, there are two version of the specification filed 11 February 2021 that have different paragraph numberings creating issues in understanding where the amendments are supposed to be as well as issues understanding where Applicant identifies support in the specification for the claimed limitations (see, for example, at least the paragraph citations in Applicant’s arguments against the rejections of the claims under 35 USC 112(a)).  Applicant is also reminded that the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Applicant’s arguments, filed 18 March 2022, with respect to the rejections of the claims under 35 USC 112(b) have been fully considered.  The amendments to claims 1, 6, and 7 obviate these rejections.  Therefore, these rejections have been withdrawn.  However, the amendments to the claims necessitate a new rejection of the claims under 35 USC 112(b).

Applicant's remaining arguments filed 18 March 2022 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments against the objection to the IDS, Applicant asserts that Applicant has not been provided with an initialed copy of the Form PTO-SB08 filed with the IDS filed 11 February 2021.
Examiner respectfully disagrees.  This copy was provided to Applicant with the Non-Final Rejection mailed 22 December 2021.
Applicant also asserts that each of the foreign documents listed in the USPTO-SB/08a were submitted with an English language translation of the Abstract, and that this is sufficient to comply with the checking of the box in column “T” of the Foreign Patent Documents section.
Examiner respectfully disagrees. An English language translation of the Abstract is not considered an English translation meriting the checking of this box.  While footnote 5 identifies that “Applicant is to place a check mark here if English language translation is attached”, this is with respect to the document itself.  The Abstract is considered a concise explanation of relevance of the document which is distinctly different.  See at least MPEP 609.04(a) Content Requirements for an Information Disclosure Statement, section (II) Legible Copies, which recites 
“37 CFR 1.98(a)(3)(ii) states that if a written English language translation of a non-English language document, or portion thereof, is within the possession, custody or control of, or is readily available to any individual designated in 37 CFR 1.56(c), a copy of the translation shall accompany the statement. Translations are not required to be filed unless they have been reduced to writing and are actually translations of what is contained in the non-English language information. If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiners in conducting searches.”
See also MPEP 609.04(a)(III) Concise Explanation of Relevance for Non-English Language Information which also at least more explicitly recites that “[e]ach information disclosure statement must further include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information listed that is not in the English language. The concise explanation may be either separate from the specification or part of the specification. If the concise explanation is part of the specification, the IDS listing should include the page(s) or line(s) numbers where the concise explanation is located in the specification” and that “[s]ubmission of an English language abstract of a reference, such as one generated by a foreign patent office, may fulfill the requirement for a concise explanation.”  The column “Pages, Columns, Lines where Relevant Passages or Relevant Figures Appear” identify aspects of these foreign documents that are relevant, but these relevant portions are not provided with an English language translation.  Therefore, the objection to the IDS is valid.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 112(a), Applicant asserts that Fig. 1 and 4 as well as para. 21, 23, 65-67, and 75 (see specification objection above with respect to paragraph numbering) as providing sufficient support for the limitations at issue.
Examiner respectfully disagrees. At least para. 23 is explicitly identified in the rejection as insufficient as it merely identifies a non-descript “exercise amount meter” measuring the amount of exercise of the user in results-based language without any further description of its functionality or what it actually is beyond exampling that the amount of exercise can be expressed in calorie consumption without any disclosure of how calorie consumption is measured during any activity.  Additionally, Fig. 1 illustrates an exercise amount meter with a generic image of some indiscernible device that transmits “behavior data” to terminal device 20 and para. 21 does not describe an exercise amount meter at all.  It merely recites that it is used by a user.  Fig. 4 merely recites the determination step “has the user performed exercise in the second time period in a manner that satisfies the condition” without any disclosure of the determining itself.  Para. 65-67 fail to elaborate much if at all from the method illustrated in Fig. 4 by merely reciting similar steps to those in the claims in results-based language without any description of the claimed functionalities themselves.  In particular, comparing collected information against a threshold is at least insufficient when the collection of the information and the information, itself, is insufficiently disclosed.  Para. 75 continues the results-based language without any actual disclosure of the claimed functionalities.
Applicant then asserts that the Office admits that at least para. 54 and 55 provide a clear example of the limitation at issue.
Examiner respectfully disagrees.  In particular, the rejection identifies para. 53-55 as providing the most disclosure in the specification, but that this disclosure is insufficient.  This is distinctly different from identifying that they provide a clear example.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 101, Applicant recites most of claim 1 and asserts that the presenting feature, when considered with the other claimed features, integrates the abstract idea into a practical application, is not an insignificant post-solution activity, and amounts to significantly more than the abstract idea.
Examiner respectfully disagrees.  These are merely conclusory statements made without substantive support, and are not persuasive.  In contrast, the presenting feature is identified in the rejection as wholly part of the abstract idea, and is not an additional element.  It is merely the displaying of the results of the collection and analysis which has repeatedly been identified by the courts as part of the abstract idea involving merely collecting information, analyzing the information, and displaying the results of the collection and analysis.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 102, Applicant asserts that the cited prior art does not teach the newly amended claims.
Examiner respectfully disagrees.  Applicant is directed to the rejections of the claims which have been updated to address the amendments to the claims.

The rejections stand.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/Examiner, Art Unit 3715      

/JAMES B HULL/Primary Examiner, Art Unit 3715